Opinion by
Mr. Chief Justice Moore.
This is a motion to strike from an abstract certain testimony, on the ground that it was not copied from the bill of exceptions. The transcript sent up contains a bill of exceptions showing that it was signed by the judge, and appended to the record is the certificate of the clerk, wherein he asserts that the transcript contains a full, complete and true copy of the bill of exceptions. An examination of the bill referred to reveals that it *392embraces the identical testimony assailed. If any mistake has been made in the appellant’s abstract, the respondent can file an additional abstract and- have the record corrected. Rule 5 of the Supreme Court (50 Or. 572: 91 Pac. viii).
• Until an amendment has been made in the manner indicated, the motion should be denied; and it is ordered.
Motion Denied.
Decided April 9, 1912.